       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 1 of 39




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                           ENTERED
                                                                                                                  11/02/2020
                                   §
In re:                             § Chapter 11
                                   §
MD AMERICA ENERGY, LLC, et al.,    § Case No. 20-34966 (DRJ)
                                   §
            Debtors. 1             § (Jointly Administered)
                                           (Docket No. 8)
 FINAL ORDER (I) AUTHORIZING USE OF CASH COLLATERAL; (II) GRANTING
       ADEQUATE PROTECTION FOR THE USE THEREOF; (III) MODIFYING
         THE AUTOMATIC STAY; AND (IV) GRANTING RELATED RELIEF

           Upon the Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing Use of

Cash Collateral; (II) Granting Adequate Protection for the Use Thereof; (III) Modifying the

Automatic Stay; (IV) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 as to Use of

Cash Collateral; and (V) Granting Related Relief (the “Motion”),2 filed by the above-captioned

debtors and debtors in possession (collectively, the “Debtors”), requesting, pursuant to

sections 105, 361, 362, 363, 364, 506, 507, and 552 of title 11 of the United States Code (the

“Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, 9006, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 4001-1 of the Bankruptcy Local Rules for

the Southern District of Texas (the “Bankruptcy Local Rules”), and the Procedures for Complex

Chapter 11 Cases in the Southern District of Texas (the “Complex Case Rules”):

     (a)            authority for the Debtors to use Cash Collateral (as defined below) of Loan Admin
                    Co LLC, in its capacity as administrative agent and collateral agent (in such
                    capacities, the “Administrative Agent”) for itself and for and on behalf of the other
                    lenders from time to time party to the Prepetition Credit Agreement (as defined

1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification, as applicable, number, are as follows: MD America Energy, LLC (0164), MD America Energy
           Holdings, Inc. (5493), MD America Intermediate Holdings, LLC (3204), MD America Holdings, LLC
           (5748), MD America Pipeline, LLC, and MD America Finance Corporation (8321). The address of the
           Debtors’ headquarters is: 301 Commerce Street, Suite 2500 Fort Worth, Texas 76102.
2
           Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Motion or
           the Prepetition Credit Agreement, as applicable.


                                                           1
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 2 of 39




                 below) (in such capacity, the “Lenders,” and together with the Administrative
                 Agent and the other Secured Creditors (as defined in the Prepetition Credit
                 Agreement), the “Prepetition Secured Parties”) in accordance with the terms and
                 conditions set forth herein;

    (b)          authorizing the Debtors to grant Adequate Protection (as defined below) to the
                 Prepetition Secured Parties under or in connection with the Prepetition Claim
                 Documents (as defined below);

     (c)         approving certain stipulations of the Debtors with respect to the Prepetition Claim
                 Documents, and the Prepetition Claim (as defined below);

    (d)          modifying the automatic stay of section 362 of the Bankruptcy Code (the
                 “Automatic Stay”) to the extent set forth herein;

     (e)         waiving any applicable stay (including under Bankruptcy Rules 6003 and 6004)
                 with respect to the effectiveness and enforceability of this final order (this “Final
                 Order”) and providing for the immediate effectiveness of this Final Order.

           Upon due and sufficient notice of the Motion and the final hearing on the Motion

(the “Final Hearing”) having been provided by the Debtors; and after considering all the

pleadings filed with this Court (as defined below); and upon the record of the First Day

Declaration, and the Motion; and the Court having found and determined that the relief sought in

the Motion is necessary to avoid immediate and irreparable harm to the Debtors and is otherwise

fair and reasonable and in the best interests of the Debtors and their estates, and is essential for

the continued operation of the Debtors’ business; and all objections, if any, to the entry of this

Final Order having been withdrawn, resolved, or overruled by the Court; and after due deliberation

and consideration and good and sufficient cause appearing therefor:




                                                   2
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 3 of 39




THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW

A.     Petition Date

       1.      On October 12, 2020 (the “Petition Date”), the Debtors filed a voluntary petition

under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern

District of Texas (the “Court”). The Debtors are continuing in the management and operation of

their business and properties as debtors in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. On October 13, 2020, the Court entered the Interim Order (I) Authorizing Use

of Cash Collateral; (II) Granting Adequate Protection For The Use Thereof; (III) Modifying the

Automatic Stay; (IV) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 As To Use

Of Cash Collateral; And (V) Granting Related Relief [Docket No. 57]. No trustee, examiner or

Committee (as defined below) has been appointed in these chapter 11 cases.

       2.      On October 9, 2020, the Debtors, certain Lenders, and the Administrative Agent

entered into that certain restructuring support agreement (as may be amended, supplemented or

otherwise modified in accordance with its terms, the “Restructuring Support Agreement”)

attached to the First Day Declaration as Exhibit A.

B.     Jurisdiction

       3.      This Court has jurisdiction over these chapter 11 cases, this Motion, and the parties

and property affected hereby pursuant to 28 U.S.C. § 1334 and the Order of Reference to

Bankruptcy Judges, General Order 2012-6 (S.D. Tex. May 24, 2012) (Hinojosa, C.J.).

       4.      This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       5.      Venue is proper before this Court pursuant to 28 U.S.C. § 1408.




                                                 3
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 4 of 39




C.         Notice

           6.       Proper, timely, adequate and sufficient notice of the Motion has been provided in

accordance with Bankruptcy Rules 2002, 4001, 6004, 9006, and 9014, the Bankruptcy Local

Rules, and the Complex Case Rules and as required by sections 102, 105, 361, 362, and 363 of the

Bankruptcy Code, and no other or further notice of the Motion or the entry of this Final Order shall

be required.

           7.       The final relief granted herein is necessary to avoid immediate and irreparable harm

to the Debtors and their estates.

D.         Debtors’ Stipulation

           8.       Subject to paragraph 31 of this Final Order, the Debtors, having reviewed and

investigated the Prepetition Claim, the Prepetition Claim Documents, and the Prepetition Liens

(each defined below), admit, stipulate and agree that:

     (a)            The Prepetition Credit Agreement. Certain of the Debtors,3 the Administrative
                    Agent, and the Lenders previously entered into that certain Credit Agreement, dated
                    as of November 14, 2018, among MD America Energy, LLC, a Delaware limited
                    liability company (the “Borrower”), the “Holding Companies” (as defined therein)
                    party thereto, the Administrative Agent, and the Lenders from time to time party
                    thereto (as amended by that certain First Amendment to Credit Agreement dated as
                    of December 20, 2019 (the “First Amendment”), and as further supplemented,
                    amended, or otherwise modified prior to the Petition Date, the “Prepetition Credit
                    Agreement”).

     (b)            Prepetition Claim.

                      i.    As of the Petition Date, pursuant to the Prepetition Claim Documents and
                            applicable law, the Administrative Agent holds (for the benefit of the
                            Prepetition Secured Parties) valid, enforceable, secured, and allowed claims
                            against the Debtors, in an aggregate amount equal to at least: (a) unpaid
                            principal in the amount of not less than $117,849,544.40, plus
                            (b) (i) accrued and unpaid interest as of the Petition Date (including interest
                            accruing on or after April 1, 2020 at the default rate of interest specified in
                            the Prepetition Credit Agreement) and (ii) accrued and unpaid fees,

3
           MD America Pipeline, LLC and MD America Finance Corporation are pledgors under, but not parties to, the
           Prepetition Credit Agreement.

                                                         4
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 5 of 39




                    including the Prepayment Premium (as defined in the Prepetition Credit
                    Agreement) under the Prepetition Credit Agreement and other Prepetition
                    Claim Documents as of the Petition Date, plus (c) any and all other interest
                    (accruing at the default rate), fees, costs, expenses, indemnifications,
                    charges, and other claims, debts, or obligations of the Debtors to the
                    Prepetition Secured Parties that have accrued as of the Petition Date under
                    the Prepetition Claim Documents and applicable law, including all unpaid
                    professional fees due and owing under the Prepetition Claims Documents
                    (collectively, the “Prepetition Claim”).

              ii.   The Prepetition Claim was and is evidenced by certain documents executed
                    and delivered to the Prepetition Secured Parties by the Debtors, including,
                    without limitation, the Prepetition Credit Agreement and the other
                    Prepetition Claim Documents described below.

             iii.   The Prepetition Claim was and is secured by the Prepetition Collateral (as
                    defined below).

             iv.    The Prepetition Claim constitutes, for the benefit of the Prepetition Secured
                    Parties, a legal, valid, binding, and enforceable, obligation of, and allowed
                    claim of the Prepetition Secured Parties against, each Debtor. The
                    Prepetition Claim, along with the first-priority liens upon and security
                    interests of the Prepetition Secured Parties in the Prepetition Collateral, are
                    not subject, and shall not be subject, to any offset, defense, counterclaim,
                    avoidance, recharacterization, or subordination (whether equitable or
                    otherwise), recovery, challenge, or claim pursuant to the Bankruptcy Code
                    or any other applicable law. The Debtors, their estates, and any official
                    committee of creditors appointed in these chapter 11 cases (a “Committee”),
                    do not possess and shall not be entitled to assert, except as otherwise
                    provided in this Final Order, derivatively or directly, any claim, cause-of-
                    action, counterclaim, setoff, or defense of any kind, nature, or description
                    which would in any way affect the validity, enforceability, allowance,
                    and/or amount of the Prepetition Claim or the validity, existence,
                    enforceability, perfection, or priority of the first-priority liens upon and
                    security interests in the Prepetition Collateral.

              v.    The Debtors are in default of their debts and obligations to the Prepetition
                    Secured Parties under the terms and provisions of the Prepetition Claim
                    Documents, including without limitation, the failure to comply with Section
                    3.1(a) of the First Amendment with respect to the contribution and payment
                    of the First Equity Proceeds Loan Repayment (as such term is defined in
                    the First Amendment) on or prior to March 31, 2020 (collectively,
                    the “Defaults”). These Defaults exist and were continuing as of the Petition
                    Date, have not been waived, have not been timely cured, and are continuing.
                    The filing of these chapter 11 cases has accelerated, to the extent not
                    previously accelerated, the maturity of the Prepetition Claim for all
                    purposes in these chapter 11 cases and in connection with the Prepetition

                                              5
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 6 of 39




                            Secured Parties’ enforcement of their respective rights and remedies under
                            the Prepetition Claim Documents and applicable law. Each Debtor is
                            indebted and liable under the terms and provisions of the Prepetition Claim
                            Documents without defense, counterclaim, or offset of any kind, and the
                            Prepetition Claim remains fully due and owing. From and after the Petition
                            Date, except as set forth in this Final Order, neither the Administrative
                            Agent nor the Lenders shall have any obligation to lend or advance funds to
                            the Debtors or their estates.

     (c)           Prepetition Claim Documents.

                       i.   (A) The Prepetition Credit Agreement and the other Credit Documents (as
                            defined in the Prepetition Credit Agreement), including all notes, security
                            agreements, control agreements, assignments, pledges, mortgages, deeds of
                            trust, guaranties, forbearance agreements, letters of credit, intercreditor
                            agreements and subordination agreements, (B) the Secured Hedge
                            Agreements, and (C) other instruments or documents executed in
                            connection with the foregoing or related thereto, are collectively referred to
                            herein as the “Prepetition Claim Documents”.

                     ii.    The Prepetition Claim was and is evidenced by certain documents executed
                            and delivered to the Prepetition Secured Parties by the Debtors, including,
                            without limitation, the Prepetition Credit Agreement and the other
                            Prepetition Claim Documents described below.

                     iii.   The Prepetition Claim Documents are genuine, valid, existing, legally
                            enforceable, and admissible in these chapter 11 cases for all purposes.

    (d)            Prepetition Collateral.

                       i.   Subject to any Permitted Liens (as such term is defined in the Prepetition
                            Credit Agreement) and the Postpetition Hedging Liens (as defined in the
                            Order (I) Authorizing Debtors to (A) Enter Into and Perform Under New
                            Postpetition Hedging Agreements and (B) Grant Related Liens and
                            Superpriority Claims, (II) Modifying Automatic Stay, and (III) Granting
                            Related Relief [Docket No. 54] (the “Hedging Order)), the Prepetition
                            Claim evidenced by the Prepetition Claim Documents is secured by
                            perfected, first-priority liens on and security interests in (collectively, the
                            “Prepetition Liens”) substantially all of the assets and property of the
                            Debtors, including, without limitation:

                                   A.       all of the Parent’s right, title, and interest in the following
                                            property, whether now owned by or owing to, or hereafter
                                            acquired by or arising in favor of the Parent: (1) the
                                            Collateral,4 including without limitation, (I) all Securities with

4
           Capitalized terms used but not otherwise defined in clause (A)(1) shall have the meanings ascribed to such
           terms in that certain Pledge Agreement dated November 14, 2018 (as amended, the “Parent Pledge

                                                          6
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 7 of 39




                                        respect to the Equity Interests in MD America Energy
                                        Holdings, Inc., a Delaware corporation (“Holdings”), (II) all
                                        Limited Liability Company Interests, (III) all Partnership
                                        Interests, (IV) all Security Entitlements, (V) all Financial
                                        Assets with respect to the Equity Interests in Holdings, (VI) all
                                        Investment Property with respect to the Equity Interests in
                                        Holdings, and (VII) all Proceeds of the foregoing;

                               B.       substantially all of the Debtors’ and their estates’ property,
                                        other than any Excluded Property or Excluded Equity Interests
                                        (as such terms are defined in the Debtor Security Agreement
                                        and Debtor Pledge Agreement, as applicable), including all of
                                        the Debtors’ right, title, and interest in, to and under all of and
                                        to the following assets, whether now existing or hereafter from
                                        time to time acquired, and regardless of where located: (1) the
                                        Collateral5 of the Debtors including, without limitation: (I) all
                                        Collateral Accounts, (II) all Securities, (III) all Limited
                                        Liability Company Interests, (IV) all Partnership Interests,
                                        (V) all Security Entitlements, (VI) all Financial Assets,
                                        (VII) all Investment Property, and (VIII) all Proceeds of the
                                        foregoing; (2) the Collateral6 of the Debtors, including,
                                        without limitation: (I) all Accounts, (II) all cash, (III) all
                                        Chattel Paper, (IV) all Commercial Tort Claims, (V) all
                                        Contracts and Contract Rights, (VI) all Copyrights, (VII) all
                                        Equipment, (VIII) all Deposit Accounts and all other demand,
                                        deposit, time, savings, cash management, passbook and
                                        similar accounts, and all cash, securities, instruments and
                                        investments deposited in any of the foregoing, (IX) all
                                        Documents, (X) all Fixtures, (XI) all General Intangibles,
                                        (XII) all Goods, (XIII) all Instruments, (XIV) all Inventory,
                                        (XV) all Investment Property, (XVI) all Promissory Notes,
                                        (XVII) all Letter-of-Credit Rights, (XVIII) all Marks,
                                        (XIX) all Necessary Authorizations, (XX) all Patents,
                                        (XXI) all Permits, (XXII) all Software and Software licensing
                                        rights, (XXIII) all Supporting Obligations, (XIV) all other
                                        tangible and intangible personal property, and (XV) all As-
                                        Extracted Collateral; and (3) the Mortgaged Property and UCC


       Agreement”), between MeiDu America, Inc., a Delaware corporation (the “Parent”) and the Administrative
       Agent.
5
       Capitalized terms used but not otherwise defined in this clause (B)(1) shall have the meanings ascribed to
       such terms in that certain Pledge Agreement dated November 14, 2018 (as amended, the “Debtor Pledge
       Agreement”), by and among the Credit Parties and the Administrative Agent.
6
       Capitalized terms used but not otherwise defined in this clause (B)(2) shall have the meanings ascribed to
       such terms in that certain Security Agreement dated November 14, 2018 (as amended, the “Debtor Security
       Agreement”), by and among the Credit Parties and the Administrative Agent.


                                                      7
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 8 of 39




                                        Collateral7 of each Mortgagor, including, without limitation:
                                        (I) all rights, titles, interests, and estates now owned or
                                        hereafter acquired by such Mortgagor in and to the
                                        Hydrocarbon Property described in Exhibit A of the
                                        Mortgages (as defined below); (II) all rights, titles, interests,
                                        and estates now owned or hereafter acquired by such
                                        Mortgagor in and to all geological, geophysical, engineering,
                                        accounting, title, legal, and other technical or business data
                                        concerning the Mortgaged Property, the Hydrocarbons, or any
                                        other items of property which are in the possession of such
                                        Mortgagor, and all books, files, records, magnetic media,
                                        computer records and other forms of recording or obtaining
                                        access to such data; (III) all rights, titles, interests, and estates
                                        now owned or hereafter acquired by such Mortgagor in and to
                                        all Hydrocarbons; (IV) any property that may from time to
                                        time hereafter, by delivery or by writing of any kind, be
                                        subjected to the Liens hereof by such Mortgagor or by anyone
                                        on such Mortgagor’s behalf; and the Trustee and/or the
                                        Administrative Agent on behalf of the Lenders are hereby
                                        authorized to receive the same at any time as additional
                                        security hereunder; (V) all of the rights, titles, and interests of
                                        every nature whatsoever now owned or hereafter acquired by
                                        the Debtors in and to the Hydrocarbon Property described in
                                        Exhibit A to the Mortgages and all other rights, titles, interests,
                                        and estates and every part and parcel thereof, including,
                                        without limitation, any rights, titles, interests, and estates as
                                        the same may be enlarged by the discharge of any payments
                                        out of production or by the removal of any charges or Liens to
                                        which any of the Hydrocarbon Property rights, titles, interests,
                                        or estates are subject or otherwise; all rights of such Mortgagor
                                        to Liens securing payment of proceeds from the sale of
                                        production from the Mortgaged Property, together with any
                                        and all renewals and extensions of any of the Hydrocarbon
                                        Property rights, titles, interests, or estates; all contracts and
                                        agreements supplemental to or amendatory of or in
                                        substitution for the contracts and agreements described or
                                        mentioned above; and any and all additional interests of any
                                        kind hereafter acquired by such Mortgagor in and to such
7
       Capitalized terms used but not otherwise defined in this clause (B)(3) shall have the meanings ascribed to
       such terms in (x) that certain Deed of Trust, Assignment of As-Extracted Collateral, Assignment, Security
       Agreement, Fixture Filing, and Financing Statement dated November 14, 2018 (as amended, the “MD
       America Pipeline Mortgage”), by MD America Pipeline, LLC, a Delaware limited liability company (“MD
       Pipeline”, and together with the Borrower, the “Mortgagors”) in favor of the Administrative Agent and
       (y) that certain Deed of Trust, Assignment of As-Extracted Collateral, Assignment, Security Agreement,
       Fixture Filing, and Financing Statement dated November 14, 2018 (as amended, the “MDAE Mortgage”,
       and together with the MD America Pipeline Mortgage, the “Mortgages”), by the Borrower in favor of the
       Administrative Agent.


                                                      8
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 9 of 39




                                     related rights, titles, interests, or estates; (VI) all Gathering
                                     System Property; (VII) all Surface Rights; (VIII) all personal
                                     property, Throughput, As-extracted collateral, Accounts,
                                     Equipment, Inventory, contract rights, General Intangibles,
                                     Chattel Paper, Documents, Instruments, Fixtures, all Letter-
                                     of-Credit Rights, all books and records pertaining to the
                                     Mortgaged Properties; and (IX) to the extent not otherwise
                                     included, all Proceeds and products of any and all of the
                                     foregoing and all collateral security, guarantees, and other
                                     Supporting Obligations given with respect to any of the
                                     foregoing (subparagraphs (1) through (3) in this paragraph,
                                     collectively, and all other assets and properties of the Debtors
                                     for which a lien in and security interest upon is granted
                                     pursuant to the Prepetition Claim Documents, and for the
                                     avoidance of doubt, together with the Cash Collateral (as
                                     defined below), the “Prepetition Collateral”).

                  ii.   The Administrative Agent’s liens on and security interests in the Prepetition
                        Collateral were validly granted pursuant to, among other things, the
                        Prepetition Claim Documents.

                iii.    The Administrative Agent properly perfected its first priority liens and
                        security interests and other liens on behalf of the Lenders in the Prepetition
                        Collateral as evidenced by, among other things, the Prepetition Claim
                        Documents, documents held in possession of the Administrative Agent, and
                        documents filed with the appropriate state, county, and other public offices,
                        in each case subject only to any Permitted Liens and the Postpetition
                        Hedging Liens.

E.     Releases

       9.      Subject to paragraph 31 of this Final Order, each of the Debtors (in their own right

and on behalf of their estates) (collectively, the “Releasing Parties”), hereby releases, acquits,

forever discharges and covenants not to sue the Prepetition Secured Parties, and their

representatives, affiliates, investors, managers, separate accounts, directors, officers, employees,

independent contractors, attorneys, advisors and agents, and any and all successors and assigns of

the foregoing (the “Released Parties”) from any and all acts and omissions of the Released Parties,

whether occurring before, on or after the Petition Date, and from any and all claims, causes of

action, avoidance actions, counterclaims, demands, controversies, losses, costs, debts, sums of


                                                  9
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 10 of 39




money, accounts, reckonings, bonds, bills, damages, obligations, liabilities, objections, legal

proceedings, equitable proceedings, and executions of any nature, type, or description that the

releasing parties have or may come to have against the released parties through the date of this

Final Order, whether arising before, on or after the Petition Date, at law or in equity, whether

arising or relating to actions, inactions or events occurring prior to, on, or after the Petition Date,

by statute or common law, in contract, in equity, in tort, including, without limitation, Bankruptcy

Code Chapter 5 causes of action, whether under the law of the United States or state thereof, or

any other country, union, organization of foreign countries or otherwise, known or unknown,

suspected or unsuspected. This paragraph is in addition to and shall not in any way limit any other

release, covenant not to sue, or waiver by the Releasing Parties in favor of the Released Parties.

Notwithstanding the releases and covenants in favor of the Released Parties contained above in

this paragraph, such releases and covenants in favor of the Released Parties shall be deemed

reacknowledged and reaffirmed by the Debtors each time there is a financial accommodation or

use of Cash Collateral under this Final Order and the Prepetition Claim Documents. The releases

and waivers in this paragraph shall survive in full force and effect notwithstanding the occurrence

of a Cash Collateral Default under this Final Order or any other event or occurrence.

F.         Findings Regarding the Cash Collateral

           10.   With respect to the Cash Collateral:

     (a)         The Cash Collateral.

                   i.   All cash of each of the Debtors’ bankruptcy estates, wherever located, and
                        all cash equivalents, whether in the form of negotiable instruments,
                        documents of title, securities, deposit accounts, investment accounts, or in
                        any other form, that were on the Petition Date in any of the Debtors’
                        possession, custody or control (or persons in privity with any of the Debtors)
                        or which represent income, proceeds, products, rents, or profits of any of
                        the Prepetition Collateral, including to the extent the Debtor obtains an
                        interest in such funds after the Petition Date, and all other cash collateral
                        pursuant to Section 363(a) of the Bankruptcy Code, shall constitute the cash

                                                  10
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 11 of 39




                         collateral of the Administrative Agent on behalf of the Lenders
                         (collectively, the “Cash Collateral”). Subject only to any Permitted Liens
                         and the Postpetition Hedging Liens, the Administrative Agent on behalf of
                         the Lenders has first-priority, perfected liens and security interests in the
                         Cash Collateral pursuant to the applicable provisions of the Prepetition
                         Claim Documents and this Final Order.

                   ii.   Absent a further order of this Court or the consent of the Administrative
                         Agent at the direction of the “Required Lenders” under and as defined in
                         the Prepetition Credit Agreement (the “Requisite Lenders”), the Debtors
                         are strictly prohibited from using the Cash Collateral except as expressly
                         provided herein.

     (b)         Need Use of Cash Collateral.

                    i.   The Debtors have an immediate and critical need to use Cash Collateral.
                         The ability of the Debtors to maintain business relationships with their
                         vendors, suppliers, and customers, and otherwise finance their operations,
                         requires the availability and use of Cash Collateral. Without the ability to
                         access the Cash Collateral as provided for in this Final Order, the Debtors
                         and their estates would suffer immediate and irreparable harm.

                   ii.   The Administrative Agent, on behalf of the Lenders, does not consent to the
                         Debtors’ use of Cash Collateral except in accordance with the terms and
                         conditions contained in this Final Order. The relief hereunder is necessary
                         to avoid immediate and irreparable harm to the Debtors’ estates because,
                         without the use of Cash Collateral, the Debtors will not have the funds
                         necessary to maintain their assets, sell or otherwise liquidate their assets,
                         and pay other expenses necessary to maximize the value of the Debtors’
                         estates. The Debtors require the use of Cash Collateral as provided herein.

G.         Findings Regarding the Adequate Protection

           11.   With respect to the Adequate Protection (as defined below):

                 (a) The Administrative Agent, on behalf of the Lenders, is entitled, pursuant to the
                 Bankruptcy Code, including sections 361, 363(c)(2), and 363(e), to adequate
                 protection of the Administrative Agent’s interest, on behalf of the Lenders, in
                 property of the Debtors’ estates, including the Prepetition Collateral, and the
                 Debtors are obligated to provide such adequate protection to the extent that the
                 Automatic Stay or any use, sale or lease of Prepetition Collateral (including Cash
                 Collateral), or any grant of a lien in the Prepetition Collateral, solely to the extent
                 of, and in an aggregate amount equal to, any diminution in value of the
                 Administrative Agent’s interests in the Prepetition Collateral, on behalf of the
                 Lenders, in the Prepetition Collateral (including the Cash Collateral) from and after
                 the Petition Date.


                                                   11
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 12 of 39




                (b) Such diminution and decrease shall include, without limitation, an amount equal
                to the amount of the dollar for dollar use by the Debtors of Cash Collateral (such
                diminution and/or decrease in value, collectively, the “Adequate Protection
                Obligations”).

H.      Other Findings

        12.     Good Faith. The Debtors, and the Prepetition Secured Parties have negotiated the

terms and provisions of this Final Order (including the Debtors’ continued limited use of Cash

Collateral) in good faith and at arm’s length, and shall be entitled to the protections of section

363(m) of the Bankruptcy Code.

        13.     Notice. Notice of the Final Hearing and the relief requested in the Motion has been

provided by the Debtors to certain parties in interest. The Debtors have made reasonable efforts

to afford the best notice possible under the circumstances and such notice is good and sufficient to

permit the relief set forth in this Final Order.

        14.     Immediate Entry.      Absent immediate entry of this Final Order, the Debtors’

business, properties, and estates will be immediately and irreparably harmed. The Court concludes

that immediate entry of this Final Order is in the best interest of the Debtors’ and their estates.

Based upon the foregoing findings and conclusions, the Motion, the record made before the

Court with respect to the Motion at the Interim Hearing and Final Hearing, if any, and otherwise,

and good and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

        15.     Motion. The Motion is granted on a final basis in accordance with and subject to

the terms and provisions set forth in this Final Order. All objections to the relief sought in the

Motion to the extent not withdrawn, waived, or resolved, and all reservations of rights included

therein, are hereby denied and overruled on the merits.




                                                   12
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 13 of 39




           16.   Cash Collateral.

     (a)         Authorization to Use Cash Collateral.

                   i.   The Debtors are authorized, until the occurrence of a Cash Collateral
                        Default, to the extent set forth herein, to use Cash Collateral only in
                        accordance with the terms and conditions provided in this Final Order and
                        the 8-week cash flow budget attached hereto as Exhibit A (the “Budget”)
                        as the same may be extended in accordance herewith, in an amount not to
                        exceed those amounts set forth in the Budget; provided, however, that the
                        actual aggregate disbursements of the Debtors for any rolling four week
                        period of the Budget (excluding amounts owed to the U.S. Trustee (as
                        defined below), Adequate Protection payments, the Consenting Term
                        Lender Fees and Expenses (as defined in the Restructuring Support
                        Agreement), and any royalty payments held in suspense) shall not exceed
                        the projected amount therefor set forth in the Budget for such applicable
                        time period by more than fifteen percent (15%) (any variance not exceeding
                        such maximum, a “Permitted Variance”), and excluding, for purposes of
                        calculating such Permitted Variances, fees and expenses of Professional
                        Persons (as defined below) which are subject to subparagraph 16(a)(vi).
                        Any transfer or use of Cash Collateral by the Debtors shall be conditioned
                        upon the Debtors’ compliance with the Budget. Prior to any transfer or use
                        of Cash Collateral by the Debtors, the Debtors shall review the proposed
                        transfer or use of Cash Collateral for compliance with the Budget. After the
                        transfer or use of Cash Collateral, the Debtors shall provide to the
                        Administrative Agent and to DLA Piper LLP (US) and to Vinson and Elkins
                        LLP (in such capacity, the “AHG Notice Party”) on behalf of an ad hoc
                        group of Lenders (the “Ad Hoc Group”) such documentation as the
                        Administrative Agent or the AHG Notice Party shall reasonably request to
                        evidence the Debtors’ compliance with the Budget.

                  ii.   For the avoidance of doubt, Cash Collateral may not be used (1) by any
                        entity that is not a Debtor or (2) to pay any expenses of any entity that is not
                        a Debtor.

                 iii.   Except on the terms and conditions of this Final Order, the Debtors are
                        prohibited from using Cash Collateral at any time absent written consent of
                        the Administrative Agent at the direction of the Requisite Lenders or further
                        order of the Court.

                  iv.   The Debtors shall maintain their cash management arrangements in a
                        manner consistent with any order approving the Debtors’ Emergency
                        Motion for Interim and Final Orders (I) Authorizing the Debtors to
                        (A) Continue Operating their Cash Management System, (B) Honor
                        Certain Prepetition Obligations, and (C) Maintain Existing Bank Accounts
                        and Business Forms, and (II) Granting Related Relief (collectively, the
                        “Cash Management Orders”). The Debtors shall immediately, and shall

                                                  13
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 14 of 39




                    continue to, segregate, remit, and deposit all Cash Collateral in each of the
                    Debtors’ accounts, possession, custody or control and which any of the
                    Debtors may receive in the future, in accordance with the Cash Management
                    Orders.

               v.   To the extent there exists or comes to exist any cash of the Debtors’ estates
                    that is not Cash Collateral, wherever located and however held, such cash
                    shall be deemed to have been used first by the Debtors and be subject to
                    the Adequate Protection Liens granted hereunder.

              vi.   The payment of allowed fees and expenses of Professional Persons shall
                    not be subject to the Budget prior to delivery of a Carve Out Trigger Notice
                    (as defined below). Commencing one month after the Petition Date and
                    continuing on the second Monday of each calendar month thereafter, the
                    Professional Persons shall provide to the Debtors, the Administrative
                    Agent, and the AHG Notice Party a summary of fees and expenses accrued
                    by such Professional Person for the prior calendar month and for which
                    such Professional Persons intend to submit applications for compensation
                    and reimbursement. In the event the amount of accrued fees and expenses
                    for such Professional Persons for such prior calendar month exceeds the
                    amount set forth in the Budget for the applicable period (the “Monthly
                    Estimate”) plus a 15% variance, the AHG Notice Party shall meet and
                    confer with the Debtors and such Professional Persons to discuss any
                    modification to the Budget and the Monthly Estimate; provided, however,
                    that if the parties are unable to reach a consensual resolution regarding such
                    modification to the Budget and the Monthly Estimate, then the
                    Administrative Agent may, at the direction of the Requisite Lenders,
                    deliver a Carve Out Trigger Notice); provided further, however, that the
                    fees and expenses of Professional Persons that have accrued through the
                    date of delivery of a Carve Out Trigger Notice in connection with any such
                    Event of Default shall not be subject to the Budget. For the avoidance of
                    doubt, nothing in this paragraph shall alter or affect the Professional
                    Persons right to seek allowance or payment of the amount of a Professional
                    Person’s fees and expenses or the right of any party (including the
                    Administrative Agent at the direction of the Requisite Lenders, whose right
                    to object is expressly preserved) to object to the same.

    (b)      Reporting and Other Obligations. As a condition to the Administrative Agent’s
             consent, on behalf of the Lenders, to the limited use of Cash Collateral:

               i.   By not later than 5:00 p.m. (prevailing Central Time) on November 16,
                    2020, and on every fourth Monday thereafter by such time (or, if such
                    Monday is not a business day, then the immediately succeeding business
                    day), the Debtors shall deliver to the Administrative Agent and the AHG
                    Notice Party a line-by-line reconciliation report showing the variances
                    comparing actual cash receipts and disbursements of the Debtors during the
                    immediately preceding four calendar weeks with corresponding forecasted

                                             14
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 15 of 39




                     amounts for such week in the Budget, including written descriptions in
                     reasonable detail explaining any positive or negative variances greater than
                     15%.

              ii.    By not later than 5:00 p.m. (prevailing Central Time) on November 16,
                     2020, and on every fourth Monday thereafter by such time (or, if such
                     Monday is not a business day, then the immediately succeeding business
                     day), the Debtors shall deliver to the Administrative Agent and the AHG
                     Notice Party an updated Budget for approval by the Administrative Agent
                     at the direction of the Requisite Lenders. An approved Budget may be
                     modified in writing only with the prior written consent of the
                     Administrative Agent at the direction of the Requisite Lenders.

              iii.   The Debtors are authorized and directed to provide to the Administrative
                     Agent and AHG Notice Party all of the documentation and reports required
                     under the Prepetition Claim Documents, including, without limitation, the
                     reports required by the Prepetition Credit Agreement, schedules,
                     assignments, financial statements, insurance policies, and endorsements,
                     unless the Administrative Agent at the direction of the Requisite Lenders
                     waives or modifies such requirements in writing (the “Reporting
                     Information”). The Reporting Information shall also include: (1) variance
                     reports described in paragraph 16(b)(i); (2) copies of all reports submitted
                     or filed with the Office of the United States Trustee (the “U.S. Trustee”)
                     within two days after such submission or filing; and (3) such additional
                     financial or other information concerning the acts, conduct, property, assets,
                     liabilities, operations, financial condition, and transactions of any of the
                     Debtors, or concerning any matter that may affect the administration of any
                     of the Debtors’ estates, as the Administrative Agent or the AHG Notice
                     Party may from time to time request. All Reporting Information shall be in
                     accordance with past accounting principles, bookkeeping practices and
                     reporting of the Debtors to the Administrative Agent.

              iv.    The Prepetition Secured Parties and their representatives, agents,
                     consultants and other professionals, shall be permitted, in coordination with
                     Debtors’ counsel, to contact and communicate with the Debtors’ financial
                     and restructuring advisors regarding the Debtors’ estates. The Debtors shall
                     be responsive and employ their commercially reasonable efforts to
                     cooperate in the coordination of all such contacts and communications,
                     including, without limitation, by conducting update telephone conferences
                     with the Debtors, their financial and restructuring advisors, and the
                     Prepetition Secured Parties upon reasonable request regarding matters
                     affecting the Debtors’ estates.

               v.    The Prepetition Secured Parties and their representatives, agents and
                     advisors, shall have reasonable access to the Debtors’ business records,
                     business premises, and to the Prepetition Collateral to enable the Prepetition
                     Secured Parties or their respective representatives, agents and advisors to

                                              15
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 16 of 39




                        (1) review, appraise, and evaluate the physical condition of the Prepetition
                        Collateral, (2) inspect and review the financial records and all other records
                        of the Debtors concerning the operation of the Debtors’ businesses, and
                        (3) evaluate the Debtors’ overall financial condition and all other records
                        relating to the operations of the Debtors. The Debtors shall fully cooperate
                        with the Prepetition Secured Parties regarding such reviews, evaluations,
                        and inspections, and shall make their employees and professionals
                        reasonably available to the Prepetition Secured Parties and their
                        representatives, agents and advisors, to conduct such reviews, evaluations,
                        and inspections.

           17.   Adequate Protection. Solely to the extent of, and in an aggregate amount equal to,

any diminution in value of the Administrative Agent’s interests in the Prepetition Collateral and

as a condition to the authorization hereunder for the Debtors use of Cash Collateral and other

Prepetition Collateral, the Administrative Agent, on behalf of the Lenders, is hereby granted

Adequate Protection Liens (as defined below), Super-Priority Adequate Protection Claims (as

defined below), and all other forms of adequate protection set forth herein (collectively, the

“Adequate Protection”).

     (a)         the Administrative Agent on behalf of the Lenders is hereby granted effective as of
                 the Petition Date, to the extent of the Adequate Protection Obligations, the
                 following (the property described in clauses i and ii together, the “Adequate
                 Protection Collateral”):

                   i.   valid, binding, continuing, enforceable, unavoidable, and automatically
                        perfected, replacement liens and security interests in and upon all of the
                        Debtors’ assets and properties that constitute Prepetition Collateral, which
                        lien shall be subject only to (1) the Carve Out (as defined below), (2)(A) any
                        valid, perfected, and non-avoidable liens on property of a Debtor that are in
                        existence on the Petition Date, other than the Prepetition Liens, and
                        (B) valid and non-avoidable liens on property of a Debtor that are perfected
                        subsequent to the Petition Date as permitted by section 546(b) of the
                        Bankruptcy Code (the foregoing clauses (A) and (B) being referred to
                        collectively as the “Permitted Existing Liens”), (3) the Postpetition
                        Hedging Liens, and (4) the Prepetition Liens; and

                  ii.   valid, binding, continuing, enforceable, unavoidable, and automatically
                        perfected, first-priority liens and security interests, in and upon all of the
                        Debtors’ assets and properties of the Debtors’ estates that are not Prepetition
                        Collateral, which lien shall be subject only to (1) the Carve Out, (2) the
                        Postpetition Hedging Liens, and (3) the Permitted Existing Liens on such

                                                  16
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 17 of 39




                    assets and properties, whether now owned or hereafter acquired, including,
                    without limitation, all personal and real property of the Debtors’ estates and
                    all products, proceeds, rents, and profits thereof, including all such assets
                    and properties (other than all claims and causes of action under chapter 5 of
                    the Bankruptcy Code, including section 549 of the Bankruptcy Code to
                    recover any postpetition transfer of property of the estate, section 724(a) of
                    the Bankruptcy Code, or any other avoidance actions under the Bankruptcy
                    Code or applicable state law equivalents (such actions the “Avoidance
                    Actions”) that, from and after the Petition Date, is not subject to any lien or
                    security interest, if any, and also including, upon entry of this Final Order,
                    the proceeds, if any, of Avoidance Actions (all such liens and such liens
                    granted pursuant to clause (a)(i) and (a)(ii) collectively, the “Adequate
                    Protection Liens”).

    (b)      As additional Adequate Protection, the Debtors shall pay the reasonable fees and
             documented out-of-pocket expenses of (i) DLA Piper LLP (US) as legal counsel
             to the Administrative Agent, (ii) Vinson & Elkins LLP as legal counsel to the Ad
             Hoc Group, (iii) any other legal counsel to a Lender, but solely to the extent
             consistent with the definition of “Consenting Term Lender Fees and Expenses” in
             the Restructuring Support Agreement, and (iv) any other advisors deemed
             necessary by the Requisite Lenders (collectively, the “Prepetition Secured Parties
             Professionals”), incurred as a result of, in connection with, or in any way related
             to the exercise of remedies under the Prepetition Claim Documents or these
             chapter 11 cases, including in connection with the Restructuring Support
             Agreement, whether incurred before or after the Petition Date. None of the fees
             and expenses payable pursuant to this paragraph shall be subject to separate
             approval by this Court (but, other than as set forth below, the U.S. Trustee, the
             Debtors, and any Committee may object to the reasonableness of such fees and
             expenses within ten business days of receipt of an invoice detailing such fees and
             expenses in summary form without the need for individual time entries, and this
             Court shall resolve any dispute as to the reasonableness of any such fees and
             expenses), and no recipient of any such payment shall be required to file any
             interim or final fee application with respect thereto. Promptly following the
             completion of the ten-business-day objection period, the Debtors shall pay the
             professional fees and expenses provided for in this paragraph that are not disputed,
             and shall promptly pay any disputed fees to the extent such disputed amount is
             resolved by this Court in the favor of the Prepetition Secured Parties Professionals.
             All fees and expenses owed to the Prepetition Secured Parties as of the Petition
             Date, regardless of whether or not such fees and expenses are set forth in the Budget
             and including, without limitation, all fees and expenses referred to in the Prepetition
             Claim Documents (including, without limitation, all attorneys’ and other
             professionals’ fees and expenses), shall constitute obligations that are part of the
             Prepetition Claim, as applicable, and shall be secured by the Prepetition Collateral
             and afforded all priorities and protections afforded to the Prepetition Secured
             Parties’ Costs under this Final Order and the Prepetition Claim Documents.



                                               17
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 18 of 39




     (c)     To the extent any Adequate Protection is insufficient to adequately protect the
             Administrative Agent’s interest on behalf of the Lenders in the Prepetition
             Collateral and the Adequate Protection Collateral, the Administrative Agent is
             hereby granted, on behalf of the Lenders, superpriority administrative claims and
             all of the other benefits and protections allowable under section 507(b) of the
             Bankruptcy Code (the “Super-Priority Adequate Protection Claims”). The Super-
             Priority Adequate Protection Claims shall be subject only to payment of the
             (i) Hedging Obligations (as defined in the Hedging Order) and (ii) Carve Out, but
             shall be senior to and have priority over any other administrative expense claims,
             unsecured claims, and all other claims against the Debtors or their estates in these
             chapter 11 cases or any successor cases, at any time existing or arising, of any kind
             or nature whatsoever. The Super-Priority Adequate Protection Claims shall have
             recourse to and be payable from all pre- and postpetition property of the Debtors
             and their estates and all proceeds thereof, including the proceeds of any Avoidance
             Actions. Except for the Hedging Obligations and the Carve Out, the Super-Priority
             Adequate Protection Claims shall not be made subject to, or pari passu with, any
             claim granted or created in these chapter 11 cases or any successor cases and shall
             be valid and enforceable against the Debtors, their estates, and any successors or
             assigns thereto, including, without limitation, any trustee appointed in these chapter
             11 cases or any successor cases.

    (d)      This Final Order shall be without prejudice to (i) the rights of the Administrative
             Agent on behalf of the Lenders (but only at the direction of the Requisite Lenders)
             to seek additional or different adequate protection, move to vacate the automatic
             stay, move for the appointment of a trustee or examiner, move to dismiss or convert
             these chapter 11 cases, or to take any other action in these chapter 11 cases and to
             appear and be heard in any matter raised in these chapter 11 cases and (ii) any and
             all rights, remedies, claims, and causes of action that the Administrative Agent on
             behalf of the Lenders may have against any non-Debtor party liable for the
             Prepetition Claims. For all Adequate Protection purposes throughout these
             chapter 11 cases, the Administrative Agent, on behalf of the Lenders, shall be
             deemed to have requested relief from the automatic stay and Adequate Protection
             for any decrease in value of the Prepetition Collateral or Adequate Protection
             Collateral from and after the Petition Date. For the avoidance of doubt, such
             request will survive any termination of this Final Order.

     (e)     The receipt by the Prepetition Secured Parties of the Adequate Protection provided
             herein shall not be deemed an admission that the interests of the Prepetition Secured
             Parties are adequately protected. Further, this Final Order shall not prejudice or
             limit the rights of the Administrative Agent at the direction of the Requisite Lenders
             to seek additional relief with respect to the use of Cash Collateral or for additional
             Adequate Protection. Nothing herein shall be deemed to waive, modify, or
             otherwise impair the rights of the Prepetition Secured Parties under the Prepetition
             Claim Documents or under equity or law, and the Prepetition Secured Parties
             expressly reserve all of their rights and remedies whether now existing or hereafter
             arising under the Prepetition Claim Documents and/or equity or law.


                                              18
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 19 of 39




     (f)     This Final Order shall be sufficient and conclusive evidence of the priority,
             perfection, attachment, and validity of all of the Adequate Protection Liens on the
             Adequate Protection Collateral granted and created hereunder, and such security
             interests and liens shall constitute valid, automatically perfected and unavoidable
             security interests and liens, with the priorities granted hereunder, effective as of the
             Petition Date, without the necessity of executing deposit account control
             agreements or creating, filing, recording, or serving any financing statements,
             mortgages, or other documents, that might otherwise be required under federal or
             state law in any jurisdiction or the taking of any other action to validate or perfect
             the Adequate Protection Liens granted by this Final Order.

    (g)      To the extent that any applicable non-bankruptcy law otherwise would restrict the
             granting, scope, enforceability, attachment, or perfection of the Adequate
             Protection Liens granted and created by this Final Order or otherwise would impose
             filing or registration requirements with respect to such liens and security interests,
             such law is hereby pre-empted to the maximum extent permitted by the law.

    (h)      By virtue of the terms of this Final Order, to the extent that the Administrative
             Agent, on behalf of the Lenders, has entered into deposit account control
             agreements with the Debtors or filed Uniform Commercial Code financing
             statements, mortgages, deeds of trust, or other security or perfection documents
             under the names of any of the Debtors, such execution and filings, as applicable,
             shall be deemed to properly perfect its Adequate Protection Liens granted under
             this Final Order without further action by the Administrative Agent or by any of
             the Lenders.

     (i)     If the Administrative Agent at the direction of the Requisite Lenders shall elect for
             any reason to file any Uniform Commercial Code financing statements, mortgages,
             deeds of trust, or other recordable documents, or enter into any deposit account
             control agreements, to further evidence perfection of its interests in property of the
             estates, the Administrative Agent, or, upon the request of the Administrative Agent,
             the Debtors, are authorized and directed to execute, or cause to be executed, all
             such mortgages, deeds of trust, other documents, or deposit account control
             agreements, and the filing, recording, or service (as the case may be) of such
             financing statements, mortgages, deeds of trust, or similar documents, or the
             execution of any deposit account control agreements, shall be deemed to have been
             made at the time of and on the Petition Date, and the signature(s) of any person(s)
             designated by the Debtors, whether by letter to the Administrative Agent or by
             appearing on any one or more of the agreements or other documents respecting the
             security interests and liens of the Administrative Agent granted on behalf of the
             Lenders hereunder shall bind the Debtors and their estates. The Administrative
             Agent may, in its sole and absolute discretion, execute such documents on behalf
             of the Debtors as the Debtors’ attorney-in-fact, or file a certified copy of this Final
             Order in any filing or recording office in any county or other jurisdiction in which
             any of the Debtors have real or personal property, and, in such event, the subject
             filing or recording officer is authorized and directed to file or record such
             documents or certified copy of this Final Order.

                                               19
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 20 of 39




           18.   Automatic Stay. The Automatic Stay imposed by section 362(a) of the Bankruptcy

Code is hereby modified as necessary to (a) permit the Debtors to grant the Adequate Protection

Liens and the Super-Priority Adequate Protection Claims, in each case as set forth herein, and to

perform any and all acts to ensure that the Adequate Protection Liens are perfected and maintain

the priority set forth herein, (b) permit the Debtors to perform such acts as may be needed to assure

the perfection and priority of the liens granted herein; (c) permit the Debtors to incur all liabilities

and obligations under the terms of this Final Order; (d) authorize the Debtors to pay, and the

Administrative Agent and the other Prepetition Secured Parties to retain and apply, any payments

made in accordance with the terms of this Final Order; and (e) to permit any Prepetition Secured

Party that is party to the Restructuring Support Agreement to deliver any notice and/or exercise

any termination rights in connection therewith.

           19.   Authorization to Act.

     (a)         The Debtors are hereby authorized and directed to perform all acts, take any action,
                 and execute and comply with the terms of such other documents, instruments and
                 agreements, as the Prepetition Secured Parties may require as evidence of and for
                 the protection of the Prepetition Collateral or the Adequate Protection Collateral,
                 or that may be otherwise deemed necessary by the Prepetition Secured Parties to
                 effectuate the terms and conditions of this Final Order.

    (b)          Until such time as the Prepetition Claim and the Adequate Protection Claim shall
                 have been indefeasibly paid and satisfied in full in accordance with the terms of the
                 Prepetition Claim Documents and this Final Order, as applicable, and without
                 further order of the Court:

                   i.   the Debtors shall use all Cash Collateral only in accordance with the terms
                        of this Final Order;

                  ii.   the Debtors are not and shall not be authorized to obtain credit secured by a
                        lien or security interest in the Prepetition Collateral, Cash Collateral, or
                        Adequate Protection Collateral (collectively, the “Collateral”) that is senior
                        or in parity to the Prepetition Claim without the prior written consent of the
                        Administrative Agent at the direction of the Requisite Lenders or further
                        order of the Court;



                                                  20
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 21 of 39




                 iii.   the Debtors shall not, without prior order from the Court, engage in any
                        transaction that is not in the ordinary course of the Debtors’ business;

                 iv.    the Debtors shall not sell, transfer, lease, encumber, or otherwise dispose
                        (including through any casualty and condemnation events) of any portion
                        of the Prepetition Collateral (or enter into any binding agreement to do so)
                        other than as permitted by this Final Order; and

                  v.    subject to the extent of the Postpetition Hedging Liens and the Carve Out,
                        the Adequate Protection Liens granted to the Administrative Agent on
                        behalf of the Lenders pursuant to this Final Order shall not at any time be
                        (A) made subject or subordinated to, or made pari passu with, any other
                        lien or security interest existing on the Petition Date, or any claim, lien, or
                        security interest created under sections 363 or 364(d) of the Bankruptcy
                        Code or otherwise or (B) subject to any lien or security interest that is
                        avoided and preserved for the benefit of the Debtors’ estates under
                        section 551 of the Bankruptcy Code.

       20.     Limitation on Liability. No action taken by the Administrative Agent or any Lender

under this Final Order, the Prepetition Claim Documents, or otherwise, shall be used, construed,

or deemed to hold the Administrative Agent or the Lenders to be in “control” of or participating

in the governance, management, or operations of any of the Debtors for any purpose, without

limitation, or to be acting as a “responsible person(s)” or “owner(s) or operator(s)” or a person(s)

in “control” with respect to the governance, management, or operation of any of the Debtors or

their respective businesses (as such terms, or any similar terms, are used in the Internal Revenue

Code, WARN Act, Comprehensive Environmental Response, Compensation and Liability Act, or

the Bankruptcy Code, each as may be amended from time to time, or any other federal or state

statute, at law, in equity, or otherwise) by virtue of the interests, rights, and remedies granted to or

conferred upon the Administrative Agent or the Lenders under the Prepetition Claim Documents

or this Final Order, including, without limitation, such rights and remedies as may be exercisable

by the Administrative Agent or the Lenders in connection with this Final Order.




                                                  21
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 22 of 39




           21.   Collateral Insurance, Maintenance, Taxes, and Deposits.

     (a)         The Debtors shall maintain, with financially sound and reputable insurance
                 companies, insurance of the kind covering the Prepetition Collateral, other property
                 and business of the Debtors, in each case, in accordance with the Prepetition Claim
                 Documents (covering such risks in amounts as is sufficient and as is customarily
                 carried by businesses of the size and character of the business of the Debtors (other
                 than with respect to business interruption policies, which policies shall provide for
                 actual loss sustained of not less than one year in coverage, and shall name the
                 Administrative Agent on behalf of the Lenders as loss payee or additional insured,
                 as applicable, thereunder)), including, without limitation, insurance policies with
                 respect to (i) commercial general liability, (ii) commercial auto, (iii) workers
                 compensation and employers liability, (iv) umbrella and excess liability,
                 (v) commercial property including coverage for material damages,
                 (vi) employment practices liability, (viii) crime, (ix) fiduciary liability as set forth
                 in the Prepetition Claim Documents and (x) such other types as described on
                 Schedule VII of the Prepetition Credit Agreement (with the same scope of coverage
                 described therein); and, at the Administrative Agent’s reasonable request, the
                 Debtors shall deliver to the Administrative Agent information as to the insurance
                 carried.

    (b)          If the Debtors fail to maintain insurance in accordance with the foregoing, or if the
                 Debtors fail to endorse and deposit all policies or certificates with respect thereto,
                 the Administrative Agent shall have the right (but not the obligation) to procure
                 such insurance and each Debtor jointly and severally agrees to reimburse the
                 Administrative Agent for all costs and expenses of procuring such insurance.

     (c)         To the extent permitted by the Budget, subject to the Permitted Variance, the
                 Debtors shall make any and all payments necessary to keep the Prepetition
                 Collateral and their other property in good repair, working order, and efficiency
                 (ordinary wear and tear and depletion excepted, including, without limitation, to
                 preserve, maintain, and continue all material leases, patents, licenses, privileges,
                 franchises, certificates, and the like necessary for the operation of their businesses).

    (d)          To the extent the Debtors have made or make any deposits for the benefit of utility
                 companies or any other entity (and the Debtors shall not make any such deposits
                 which are not included in the Budget, subject to the Permitted Variance, without
                 first obtaining prior written consent of the Administrative Agent at the direction of
                 the Requisite Lenders), such deposits shall be, and hereby are, upon any return of
                 same to the Debtors, subject to the Adequate Protection Liens, and the Debtors’ use
                 of Cash Collateral granted by this Final Order.




                                                   22
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 23 of 39




           22.   Carve Out.

     (a)         As used in this Final Order, the term “Carve Out” means the sum of (a) all fees
                 required to be paid to the Clerk of the Court and the U.S. Trustee under
                 section 1930(a) of title 28 of the United States Code, plus interest at the statutory
                 rate, (b) all reasonable fees and expenses up to $50,000 incurred by a trustee under
                 section 726(b) of the Bankruptcy Code (without regard to the Carve Out Trigger
                 Notice set forth below), (c) to the extent of the amount allowed at any time, whether
                 by interim order, procedural order, or otherwise, but subject to final allowance by
                 the Court, all unpaid fees and expenses, and without regard to whether such fees
                 are provided for in the Budget or when invoiced (the “Allowed Professional Fees”),
                 incurred by persons or firms retained by the Debtors pursuant to section 327, 328,
                 or 363 of the Bankruptcy Code (the “Debtor Professionals”), and any appointed
                 Committee pursuant to section 328 or 1103 of the Bankruptcy Code (together with
                 the Debtor Professionals, the “Professional Persons”) at any time on or before the
                 first business day following delivery by the Administrative Agent at the direction
                 of the Requisite Lenders of a Carve Out Trigger Notice (as defined below); and
                 (d) Allowed Professional Fees of Professional Persons in an aggregate amount,
                 after application of all retainers, not to exceed $200,000 incurred on or after the
                 first business day following delivery by the Administrative Agent at the direction
                 of the Requisite Lenders of a Carve Out Trigger Notice (the amount set forth in this
                 clause (d) being the “Post-Carve Out Trigger Notice Cap”).

    (b)          For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written
                 notice stating that the Post-Carve Out Trigger Notice Cap has been invoked,
                 delivered by hard copy, facsimile, or email (or other electronic means) by the
                 Administrative Agent at the direction of the Requisite Lenders to the Debtors, their
                 lead bankruptcy counsel, the U.S. Trustee, and counsel to any appointed
                 Committee, which notice may be delivered following the occurrence and continued
                 existence of a Cash Collateral Default under the terms of this Final Order.

     (c)         Any payment or reimbursement made to any Professional Persons in respect of any
                 Allowed Professional Fees prior to the delivery of the Carve Out Trigger Notice
                 shall not reduce the Carve Out.

    (d)          Any payment or reimbursement to a Professional Person made in respect of any
                 Allowed Professional Fees incurred on or after the delivery of the Carve Out
                 Trigger Notice shall permanently reduce the Post-Carve Out Trigger Notice Cap on
                 a dollar-for-dollar basis.

     (e)         Other than the Carve Out, neither the Administrative Agent nor the Lenders consent
                 to any carve out from the Prepetition Collateral for the payment of any fees or
                 expenses of any Professional Persons. The amounts payable on account of Allowed
                 Professional Fees are subject to final approval and allowance by the Court, and the
                 Administrative Agent and Lenders expressly retain the right to object to any fees
                 or expenses of any Professional Persons as to reasonableness or on any other
                 grounds.

                                                  23
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 24 of 39




     (f)     The Prepetition Secured Parties are not responsible for the payment or
             reimbursement of any fees or disbursements of any Professional Person incurred in
             connection with these chapter 11 cases or any subsequent cases under any chapter
             of the Bankruptcy Code or otherwise. Nothing in this Final Order or otherwise
             shall be construed to obligate the Administrative Agent or the Lenders, in any way,
             to pay compensation to, or to reimburse expenses of, any Professional Person or to
             guarantee or ensure that the Debtors have sufficient funds to pay such compensation
             or reimbursement, and any such obligation to make payments to any Professional
             Person shall be an obligation of the Debtors’ estates.

    (g)      Until such time as the Prepetition Claim and the Adequate Protection Claim shall
             have been indefeasibly paid and satisfied in full in accordance with the terms of the
             Prepetition Claim Documents and this Final Order, as applicable, any remaining
             unapplied retainer funds at the conclusion of a Professional Person’s engagement
             shall be immediately returned to the Administrative Agent on behalf of the Lenders
             as Cash Collateral.

    (h)      Any and all payments of fees and expenses to any Professional Person or use of
             Cash Collateral shall constitute a decrease in the value of the Prepetition Collateral
             and the Cash Collateral for all purposes including, without limitation, all adequate
             protection and superpriority claims granted under the Bankruptcy Code and this
             Final Order.

     (i)     Notwithstanding anything to the contrary in this Final Order, neither the Carve Out,
             Cash Collateral, or any proceeds of the Collateral shall be used to pay any Allowed
             Professional Fees (including, without limitation, expenses) in connection with any
             of the following: (a) objecting to, seeking subordination of, seeking to avoid, or
             contesting in any manner the validity, amount, extent, perfection, priority, or
             enforceability of, or asserting any defense, counterclaim or offset to, the Motion or
             any of the relief requested therein, this Final Order, the Prepetition Claim, the
             Prepetition Liens, the Super-Priority Adequate Protection Claim, any Adequate
             Protection Liens, or any other claim or lien of the Administrative Agent or the
             Lenders, or the perfected status or priority of any of the Prepetition Liens, the
             Adequate Protection Liens, or any other liens of the Administrative Agent or the
             Lenders, or any other rights or interests of the Administrative Agent or the Lenders,
             including, without limitation, the Administrative Agent’s and Lenders’ exercise of
             such rights and remedies prior to the Petition Date; (b) asserting, investigating,
             prosecuting, or joining in any claim, demand, or cause of action against the
             Administrative Agent or any Lender, including, without limitation, for lender
             liability, breach of contract, or tort, or pursuant to Section 105, 506, 510, 544, 547,
             548, 549, 550, 552 or 553 of the Bankruptcy Code, applicable non-bankruptcy law,
             or otherwise, or any action that would constitute a Challenge (as defined below);
             (c) seeking to modify, or modifying, any of the rights granted under this Final Order
             to the Administrative Agent or any Lender or under the Prepetition Claim
             Documents; (d) after the occurrence and during the continuance of a Cash
             Collateral Default, objecting to, contesting, delaying, preventing, hindering, or
             interfering in any way with (i) the Administrative Agent’s enforcement of

                                               24
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 25 of 39




               realization upon any of the Collateral or (ii) the exercise of any rights and remedies
               by the Administrative Agent or the Lenders with respect to any Collateral;
               (e) asserting or declaring any of the Prepetition Claim Documents, the Prepetition
               Liens, the Adequate Protection Liens, or this Final Order to be invalid, not binding,
               not perfected or unenforceable in any respect; (f) using Cash Collateral except as
               specifically permitted in this Final Order and the Budget; (g) selling any Prepetition
               Collateral or Adequate Protection Collateral outside the ordinary course of business
               except as specifically authorized by this Final Order or by order of the Court;
               (h) incurring any indebtedness except as permitted by this Final Order; (i) filing
               any motion or taking any other action that would constitute a Cash Collateral
               Default; (j) taking any action to support, directly or indirectly, another person to
               engage in an action that would constitute a Prohibited Action (defined below) if
               undertaken by the Debtors, or (k) committing any other act or taking any other
               actions that are materially adverse to the Administrative Agent or the Lenders (each
               of clauses (a) through (i) and clause (k) in this paragraph 22(i), a “Prohibited
               Action”). Notwithstanding the foregoing, Cash Collateral may be used to pay the
               fees earned and expenses incurred of counsel to any official Committee appointed
               in these chapter 11 cases in an amount not to exceed $25,000 to review the
               Prepetition Claim, the Prepetition Claim Documents, and any lien or security
               interest granted thereby, and to investigate (but not assert a challenge in respect of)
               the foregoing matters described in clause (a) through (e) of this paragraph.

       23.     Section 552(b). The Prepetition Secured Parties shall be entitled to all of the rights

and benefits of section 552(b) of the Bankruptcy Code, and the “equities of the case” exception

under section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured Parties

with respect to the proceeds, products, offspring, or profits of any of the Prepetition Collateral or

Adequate Protection Collateral.

       24.     Section 506(c). All rights to surcharge the interests of the Administrative Agent on

behalf of the Lenders in any Prepetition Collateral or Adequate Protection Collateral under section

506(c) of the Bankruptcy Code or any other applicable principle of equity or law shall be and are

hereby finally and irrevocably waived, and such waiver shall be binding upon the Debtors and all

parties in interest in these chapter 11 cases.

       25.     No Marshaling. The Prepetition Secured Parties shall not be subject to the equitable

doctrine of “marshaling” or any other similar doctrine with respect to any of the Adequate

Protection Collateral or the Prepetition Collateral, or otherwise. Without limiting the generality

                                                 25
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 26 of 39




of the immediately preceding sentence, no party shall be entitled, directly or indirectly, to direct

the exercise of remedies or seek (whether by order of this Court or otherwise) to marshal or

otherwise control the disposition by any of the Prepetition Secured Parties of the Adequate

Protection Collateral or Prepetition Collateral after a Cash Collateral Default.

       26.     Proofs of Claim. Neither the Administrative Agent nor any of the Lenders shall be

required to file proofs of claim in any of these chapter 11 cases or in any subsequent cases of the

Debtors under any chapter of the Bankruptcy Code, and the Debtors’ stipulations in this Final

Order shall be deemed to constitute a timely filed proof of claim against the applicable Debtor(s).

Any order entered by the Court in relation to the establishment of a bar date for any claim

(including without limitation, administrative expense claims and priority claims) in any of these

chapter 11 cases or any subsequent cases shall not apply to the Administrative Agent or the Lenders

with respect to the Prepetition Claim or the Adequate Protection Claim, as applicable.

Notwithstanding the foregoing, the Administrative Agent is hereby authorized and entitled, at the

direction of the Requisite Lenders, but not required, to file (and amend and/or supplement, as

applicable) a single, master proof of claim (a “Master Proof of Claim”) for any claims of the

Administrative Agent or the Lenders arising from the Prepetition Claim Documents, hereunder, or

otherwise. Upon the filing of a Master Proof of Claim by the Administrative Agent, each of the

Lenders and each of their respective successors and assigns, shall be deemed to have filed a proof

of claim in the amount set forth opposite its name therein in respect of its claims against each of

the Debtors of any type or nature whatsoever, and the claim of the Administrative Agent and each

Lender (and each of its respective successors and assigns) named in a Master Proof of Claim shall

be treated as if such entity had filed a separate proof of claim in each of these chapter 11 cases;




                                                 26
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 27 of 39




provided, however, that nothing herein shall waive the right of any Lender to file its own proof(s)

of claim against the Debtors.

           27.   Events of Default. The following events each constitute an event of default (each

a “Cash Collateral Default”):

     (a)         any material default, violation, or breach of any of the Debtors, or the Debtors’
                 failure to comply in any material respect with, any of the terms of this Final Order;

    (b)          the dismissal or conversion to chapter 7 of the Bankruptcy Code of any of these
                 chapter 11 cases, or the Debtors file a motion or other pleading or support a motion
                 or other pleading filed by any other person seeking the dismissal or conversion of
                 any of these chapter 11 cases without the consent of the Requisite Lenders;

     (c)         the appointment of a trustee or examiner with expanded powers (beyond those set
                 forth in Bankruptcy Code sections 1106(a)(3) and (4)) under Bankruptcy Code
                 section 1106(b) in these chapter 11 cases, or the Debtors file a motion or other
                 pleading or support a motion or other pleading filed by any other person seeking
                 appointment of such a trustee or examiner in any of these chapter 11 cases without
                 the consent of the Requisite Lenders;

    (d)          the grant of any security interest, lien, or encumbrance in any of the Prepetition
                 Collateral or Adequate Protection Collateral which is pari passu with or senior to
                 the liens, security interests, or claims of the Prepetition Secured Parties (including,
                 without limitation, the Adequate Protection Liens), including, without limitation,
                 any surcharge of or the imposition or assessment of any costs against of the
                 Prepetition Collateral or Adequate Protection Collateral pursuant to Bankruptcy
                 Code sections 506(c) or 552(b) or otherwise, other than Permitted Liens and the
                 Postpetition Hedging Liens, unless the Administrative Agent, at the direction of the
                 Requisite Lenders, agrees in writing that such security interest, lien, or
                 encumbrance does not constitute a Cash Collateral Default;

     (e)         without the consent of the Requisite Lenders, the entry of an order granting relief
                 from the Automatic Stay to the holder or holders of any other security interest or
                 lien (other than the Administrative Agent on behalf of the Lenders) in any
                 Prepetition Collateral or the Adequate Protection Collateral to permit the pursuit of
                 any judicial or non-judicial transfer or other remedy against any of the Prepetition
                 Collateral or the Cash Collateral;

     (f)         any attempt by any Debtor to vacate or modify this Final Order without the consent
                 of the Requisite Lenders;

    (g)          the entry of any order modifying, reversing, revoking, staying, rescinding, vacating,
                 or amending this Final Order without the consent of Requisite Lenders;



                                                   27
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 28 of 39




    (h)      the Debtors’ commencement of any challenge to the extent, validity, priority,
             amount, or unavoidability of the Prepetition Secured Parties’ liens securing the
             Prepetition Claim or the Adequate Protection Claim, or the entry of an order
             sustaining any such challenge commenced by any party other than the Debtors;

     (i)     the Debtors’ failure to timely pay any amount required to be paid by this Final
             Order, or otherwise;

     (j)     the Debtors’ failure to adhere to the Budget (subject to the Permitted Variance) in
             accordance with this Final Order;

    (k)      the entry of an order of the Court approving the terms of any debtor in possession
             financing for any of the Debtors without the consent of the Requisite Lenders
             providing that liens are senior to or on parity with the liens securing the Prepetition
             Claims;

     (l)     the allowance of any priority claims (other than the Hedging Obligations and the
             Carve Out) in these chapter 11 cases that are senior to or on parity with the Super-
             Priority Adequate Protection Claims or Prepetition Claim;

    (m)      except for the reasonable and necessary sale of inventory and supplies and the
             collection of accounts receivable in the ordinary course of the Debtors’ businesses
             and as may be provided for in the Budget and consistent with the terms hereof, the
             sale, transfer, lease, or disposition of, or the imposition of any encumbrance on, any
             of the Prepetition Collateral or the Cash Collateral with an aggregate value greater
             than $500,000, without the prior written consent of the Administrative Agent at the
             direction of the Requisite Lenders;

    (n)      the rendering of one or more judgments for the payment of money in an aggregate
             amount in excess of $250,000 (to the extent not covered by independent third party
             insurance provided by insurers satisfactory to the Requisite Lenders as to which the
             insurer does not dispute coverage and is not subject to an insolvency proceeding;
             provided that a claim that is pending under review by such an insurer shall not be
             deemed “denied” for purposes of this clause), shall be rendered against the Debtors
             and the same shall remain undischarged for a period of thirty consecutive days
             during which execution shall not be effectively stayed (including as a result of the
             pendency of these chapter 11 cases);

    (o)      unless otherwise agreed by the Requisite Lenders, the entry of an order by the Court
             terminating or reducing the period during which the Debtors have the exclusive
             right to file a chapter 11 plan and solicit acceptances thereof pursuant to
             section 1121 of the Bankruptcy Code;

    (p)      the Debtors shall obtain Court authorization to commence, or shall commence, join
             in, assist or otherwise participate as an adverse party in any suit or other proceeding
             against any of the Prepetition Secured Parties;



                                               28
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 29 of 39




    (q)          any Debtor contests the validity or enforceability of any provision of any
                 Prepetition Claim Document or the validity, extent, perfection or priority of a lien
                 granted in favor of the Administrative Agent or shall support or consent to any other
                 person concerning the foregoing;

     (r)         the entry of an order of the Court pursuant to Bankruptcy Code section 363
                 approving the sale of any Prepetition Collateral or Adequate Protection Collateral
                 without the consent of the Requisite Lenders;

     (s)         the entry of an order of the Court pursuant to Bankruptcy Code section 363(k)
                 limiting the ability of the Prepetition Secured Parties, either individually or together
                 with one or more Prepetition Secured Party, to credit bid the full amount of their
                 claims in these chapter 11 cases in connection with any asset sale process or plan
                 sponsorship process or any sale of assets (in whole or part) by any Debtor, including
                 without limitation sales occurring pursuant to Bankruptcy Code section 363 or
                 included as part of any restructuring plan subject to confirmation under Bankruptcy
                 Code section 1129(b)(2)(A)(ii)-(iii);

     (t)         the entry of an order of the Court without the consent of the Requisite Lenders
                 providing for a transfer in venue of any of these chapter 11 cases;

    (u)          under the Restructuring Support Agreement, the occurrence of a (i) “Consenting
                 Lender Termination Event”, (ii) a Company Party delivers written notice of a
                 Company Party Termination Event (each as defined in the Restructuring Support
                 Agreement) in accordance with the Restructuring Support Agreement, or (iii) the
                 Restructuring Support Agreement ceases to be in full force and effect or is declared
                 to be null and void; and

    (v)          the failure of the parties to resolve any dispute regarding fees of any Professional
                 Person pursuant to paragraph 16(a)(vi).

           28.   Rights and Remedies. Without requiring further order from the Court and without

the need for filing any motion for relief from the Automatic Stay or any other pleading, upon the

occurrence of any Cash Collateral Default and following the giving of not less than five business

days’ prior written notice (the “Default Notice Period”) by the Administrative Agent (at the

direction of the Requisite Lenders) via email to counsel to the Debtors, the U.S. Trustee, and

counsel to any official Committee appointed in these chapter 11 cases, the Debtors’ authority to

use Cash Collateral shall immediately terminate; provided, however, that during the Default Notice

Period, the Debtors may seek an emergency hearing before the Court to seek Cash Collateral use



                                                   29
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 30 of 39




on an emergency basis (but subject to any and all rights of any parties in interest to object thereto),

and must provide prompt notice of such hearing to the Administrative Agent and AHG Notice

Party. Upon the occurrence and during the continuation of a Cash Collateral Default, the

Administrative Agent and the Lenders are hereby authorized to file a motion on shortened notice

seeking relief from the Automatic Stay in order to permit the Administrative Agent and the Lenders

to exercise any or all of their rights and remedies set forth in this Final Order and the Prepetition

Claim Documents pursuant to and subject to the terms and provisions of this Final Order and the

Prepetition Claim Documents. Notwithstanding the occurrence of a Cash Collateral Default, all

of the rights, remedies, benefits, and protections provided to the Prepetition Secured Parties in this

Final Order shall survive. Notwithstanding anything in this paragraph to the contrary, in

connection with such emergency hearing, the Court may order such relief as it determines is

appropriate following the occurrence of any Cash Collateral Default.

       29.     Right to Credit Bid. The Administrative Agent may, at the direction of the

Requisite Lenders, credit bid any portion and up to the entire amount of the Administrative Agent’s

and the Lenders’ respective claims, including, without limitation, the Prepetition Claim and the

Adequate Protection Claim, at any time, including during any auction or other sale process, on any

individual asset, portion of the assets, or all assets constituting their respective Prepetition

Collateral or Adequate Protection Collateral in conjunction with any sale of the Debtors’ assets

pursuant to any chapter 11 plan or sale transaction, and the Administrative Agent on behalf of the

Lenders shall have the right for at least two weeks after such auction or sale process to designate

any entity to take title to such Prepetition Collateral or Adequate Protection Collateral in

connection with such credit bid.




                                                  30
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 31 of 39




        30.     Expiration Date.      Notwithstanding paragraphs 27 and 28, the Administrative

Agent’s consent on behalf of the Lenders, and Debtors’ authority to use Cash Collateral under this

Final Order shall automatically terminate on the effective date of a chapter 11 plan in connection

with these chapter 11 cases (the “Expiration Date”).

        31.     Effect of Stipulations and Releases.           The Debtors’ stipulations, admissions,

releases, and waivers contained in paragraphs 8 and 9 of this Final Order shall be and hereby are

binding upon (a) the Debtors’ estates and any successor thereto (including, without limitation, any

chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors) in all circumstances

and for all purposes and (b) all other parties in interest, including, without limitation, any

Committee appointed or formed in these chapter 11 cases and any other person or entity acting or

seeking to act on behalf of the Debtors’ estates in all circumstances and for all purposes, unless

with respect to this clause (b), such other party in interest with requisite standing (subject in all

respects to any agreement or applicable law that may limit or affect such entity’s right or ability to

do so), has timely filed an adversary proceeding or contested matter (subject to the limitations

contained herein, including, inter alia, in this paragraph) by no later than November 5, 2020,8

which is ten business days prior to the commencement of the hearing to confirm a chapter 11 plan

in these chapter 11 cases, (the “Challenge Period”), as such Challenge Period may be extended in

writing from time to time in the sole discretion of the Administrative Agent or by this Court for

good cause shown pursuant to a motion filed by a party in interest prior to the expiration of the

Challenge Period, provided, however, that if, prior to the end of the Challenge Period, (x) the cases

convert to chapter 7, or (y) a chapter 11 trustee is appointed, then, in each such case, the Challenge


8
    As established by the Order (I) Scheduling A Combined Disclosure Statement Approval And Plan Confirmation
    Hearing, (II) Conditionally Approving The Disclosure Statement, (III) Establishing A Plan And Disclosure
    Statement Objection Deadline And Related Procedures, (IV) Approving The Solicitation Procedures, And
    (V) Approving The Combined Notice [Docket No. 60].

                                                    31
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 32 of 39




Period shall be extended for a period of fourteen (14) days solely with respect to any such trustee

(1) objecting to or challenging the amount, validity, perfection, enforceability, priority, or extent

of the Prepetition Claim or the Prepetition Liens, or (2) otherwise asserting or prosecuting any

action for preferences, fraudulent transfers or conveyances, other avoidance power claims, or any

other claims, counterclaims, or causes of action, objections, contests, or defenses (collectively (1)

and (2), the “Challenges”) against any of the Prepetition Secured Parties or their representatives

in connection with matters related to the (a) Prepetition Claim Documents, (b) the Prepetition

Claim, (c) the Prepetition Liens, or (d) the Prepetition Collateral; provided, however, that any

pleadings filed in connection with any Challenge shall set forth with specificity the basis for such

challenge or claim and any challenges or claims not so specified prior to the expiration of the

Challenge Period shall be deemed forever waived, released and barred. If no such Challenge is

timely and properly filed during the Challenge Period or the Court does not rule in favor of the

plaintiff in any such proceeding, then: (a) the Debtors’ stipulations, admissions, agreements and

releases contained in this Final Order shall be binding on all parties in interest, including, without

limitation, the Committee (if any), (b) the obligations of the Debtors under the Prepetition Claim

Documents shall constitute allowed claims not subject to defense, claim, counterclaim,

recharacterization, subordination, offset or avoidance, for all purposes in these chapter 11 cases,

and any subsequent chapter 7 case(s), (c) the Prepetition Liens on the Prepetition Collateral shall

be deemed to have been, as of the Petition Date, legal, valid, binding, perfected, first-priority

security interests and liens, not subject to recharacterization, subordination, avoidance, or other

defense, in each case, subject to Permitted Liens and the Postpetition Hedging Liens, and (d) the

Prepetition Claim and the Prepetition Liens shall not be subject to any other or further claim or

challenge by any Committee or any other party in interest acting or seeking to act on behalf of the



                                                 32
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 33 of 39




Debtors’ estates, including, without limitation, any successor thereto (including, without limitation,

any chapter 7 trustee or chapter 11 trustee or examiner appointed or elected for any of the Debtors)

and any defenses, claims, causes of action, counterclaims and offsets by the Committee (if any),

any non-statutory committees appointed or formed in these chapter 11 cases, or any other party

acting or seeking to act on behalf of the Debtors’ estates, including, without limitation, any

chapter 7 trustee or chapter 11 trustee or examiner appointed or elected for any of the Debtors, or

any other stakeholder, whether arising under the Bankruptcy Code or otherwise, against any of the

Prepetition Secured Parties and their representatives arising out of or relating to the Prepetition

Claim Documents shall be deemed forever waived, released, and barred. If any such Challenge is

timely filed during the Challenge Period, the stipulations, admissions, agreements and releases

contained in paragraphs 8 and 9 of this Final Order shall nonetheless remain binding and

preclusive (as provided in the second sentence of this paragraph) on any Committee (if any), and

on any other person or entity, except to the extent that such stipulations, admissions, agreements

and releases were expressly and successfully challenged in such Challenge as set forth in a final,

non-appealable order of court of competent jurisdiction. Nothing in this Final Order vests or

confers on any person, including the Committee (if any), standing or authority to pursue any claim

or cause of action belonging to the Debtors or their estates.

           32.   Other Terms.

     (a)         Except as otherwise provided in this Final Order, no obligations incurred or
                 payments or other transfers made by or on behalf of the Debtors to the
                 Administrative Agent or the Lenders after the Petition Date pursuant to this Final
                 Order shall be avoidable or recoverable from the Administrative Agent or the
                 Lenders under any section of the Bankruptcy Code, any other federal, state, or other
                 applicable law, or otherwise. Any postpetition transfer or other payment by or on
                 behalf of the Debtors to the Administrative Agent, or any postpetition application
                 by the Administrative Agent, pursuant to this Final Order or otherwise, shall be
                 subject to the priorities in payment as set forth in this Final Order and the
                 Prepetition Claim Documents, as applicable.


                                                  33
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 34 of 39




    (b)      The provisions of this Final Order shall inure to the benefit of the Debtors, the
             Administrative Agent and the Lenders, and they shall be binding upon (i) the
             Debtors and their successors and assigns, including, without limitation, any trustee
             or other fiduciary hereafter appointed as legal representative of the Debtors or with
             respect to property of the estates of the Debtors, whether under chapter 11 of the
             Bankruptcy Code, any confirmed plan, any subsequent chapter 7 case, or after any
             dismissal of these chapter 11 cases and (ii) all creditors of or interest holders in any
             of the Debtors and other parties in interest.

     (c)     Except for the reasonable and necessary sale of inventory and supplies in the
             ordinary course of the Debtors’ business and as may be provided for in the Budget
             and consistent with the terms of the Prepetition Claim Documents, the Debtors shall
             not sell, transfer, lease, encumber, or otherwise dispose of any of the Prepetition
             Collateral or the Adequate Protection Collateral without the prior written consent
             of the Administrative Agent at the direction of the Requisite Lenders or order of
             the Court; provided, however, that the Prepetition Secured Parties reserve all rights
             to object to any sale motion. The proceeds from any sale of any of the Debtors’
             assets (other than inventory sold in the ordinary course of the Debtors’ business)
             and any casualty or condemnation proceeds, shall be paid to the Administrative
             Agent on behalf of the Lenders for application to the Prepetition Claim and/or the
             Adequate Protection Claim, as determined by the Prepetition Secured Parties.

    (d)      The Prepetition Secured Parties’ consent for the Debtors’ use of Cash Collateral is
             given in reliance on the terms and provisions of this Final Order, and so long as the
             Prepetition Claim, the Adequate Protection Claim, and all other claims of the
             Administrative Agent and the Lenders against the Debtors remain unpaid, there
             shall not at any time be entered in these chapter 11 cases any other order that, except
             as consented to by the Administrative Agent in writing at the direction of the
             Requisite Lenders, (a) authorizes the use of Cash Collateral or the sale, lease, or
             other disposition of the Prepetition Collateral or Adequate Protection Collateral
             unless the cash proceeds will indefeasibly pay the Prepetition Claim, the Adequate
             Protection Claim, and all other claims of the Administrative Agent and the Lenders
             against the Debtors in full, (b) authorizes the obtaining of credit or the incurring of
             indebtedness secured by a lien or security interest in property that is senior to or
             pari passu with liens and security interests held by the Administrative Agent, or
             (c) grants to any claim a priority administrative claim status that is equal or superior
             to the superpriority status granted to the Administrative Agent herein on behalf of
             the Lenders.

     (e)     The terms hereunder and under the Prepetition Claim Documents, the Prepetition
             Liens, and the Adequate Protection Liens granted to the Administrative Agent
             under this Final Order on behalf of the Lenders, and the rights of the Administrative
             Agent under this Final Order with respect to the Prepetition Collateral and the
             Adequate Protection Collateral shall not be altered, modified, extended, impaired,
             or affected by any chapter 11 plan of the Debtors without the prior written approval
             of the Administrative Agent at the direction of the Requisite Lenders.


                                               34
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 35 of 39




     (f)     The terms and provisions of this Final Order and any actions taken pursuant hereto
             shall survive entry of any order that may be entered converting to chapter 7 or
             dismissing the Debtors’ Cases, except for the Debtors’ authority to use any Cash
             Collateral and any obligations. The terms and provisions of this Final Order
             benefitting the Administrative Agent and the Lenders, as well as the priorities in
             payment, liens, and security interests granted pursuant to this Final Order and the
             Prepetition Claim Documents, shall continue after any dismissal of the Debtors’
             Cases in this or any subsequent case under the Bankruptcy Code of any of the
             Debtors, and such priorities in payment, liens, and security interests shall maintain
             their priority as provided by this Final Order until such time as the Prepetition
             Claim and the Adequate Protection Claim, and all other claims of the
             Administrative Agent and the Lenders against the Debtors shall have been
             indefeasibly paid and satisfied in full in accordance with the terms of the Prepetition
             Claim Documents and this Final Order, and the Prepetition Secured Parties shall
             have no further obligation or financial accommodation to any of the Debtors.

    (g)      If any or all of the provisions of this Final Order are hereafter modified, vacated, or
             stayed without the prior written agreement of the Administrative Agent at the
             direction of the Requisite Lenders, such modification, vacation, or stay shall not
             affect the validity or enforceability of any security interest, lien, priority or other
             protection authorized, granted, or created hereby or pursuant to any of the
             Prepetition Claim Documents. Notwithstanding any such modification, vacation,
             or stay, any indebtedness, obligations, or liabilities incurred by the Debtors to the
             Administrative Agent before the effective date of such modification, vacation, or
             stay shall be governed in all respects by the original provisions of this Final Order,
             and the Administrative Agent shall be entitled to all the liens, rights, remedies,
             privileges, and benefits granted herein on behalf of the Lenders and pursuant to the
             Prepetition Claim Documents with respect to all such indebtedness, obligations, or
             liabilities.

    (h)      No approval, agreement, or consent requested of the Administrative Agent by the
             Debtors pursuant to the terms of this Final Order or otherwise shall be inferred from
             any action, inaction, or acquiescence of the Administrative Agent or any Lender
             other than a writing acceptable to the Administrative Agent and Lenders, as
             applicable, that is signed by the Administrative Agent and expressly shows such
             approval, agreement or consent, without limitation. Nothing herein shall in any
             way affect the rights of the Administrative Agent or the Lenders as to any non-
             Debtor entity, without limitation. Any act committed or action taken by the
             Administrative Agent hereunder shall be deemed to be made for itself and for and
             on behalf of the Lenders, as applicable. Any authority or other right, benefit, or
             interest granted to the Administrative Agent hereunder is deemed to be granted to
             the Administrative Agent for itself and for and on behalf of the Prepetition Secured
             Parties. Any postpetition transfer or other payment by or on behalf of the Debtors
             to the Administrative Agent, or any postpetition application by the Administrative
             Agent, pursuant to this Final Order or otherwise, shall be deemed to be made to the
             Administrative Agent, for itself and for and on behalf of the Prepetition Secured
             Parties, as applicable.

                                               35
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 36 of 39




     (i)        Unless expressly and specifically provided otherwise herein, nothing herein shall
                be deemed or construed to waive, limit, modify or prejudice the claims, rights,
                protections, privileges and defenses of the Administrative Agent or the Lenders
                afforded pursuant to the Bankruptcy Code or other applicable law.

     (j)        This Final Order, and the findings of fact and conclusions of law contained herein,
                shall be effective upon signature by the Court. To the extent any findings may
                constitute conclusions, and vice versa, they are hereby deemed as such.

    (k)         The Court hereby expressly retains jurisdiction over all persons and entities, co-
                extensive with the powers granted to the Court under the Bankruptcy Code, to
                enforce the terms of this Final Order and to adjudicate any and all disputes in
                connection therewith by motion and without necessity of an adversary proceeding.

          33.   Notwithstanding any other provisions included in this Final Order, or any

agreements approved hereby, any statutory tax liens (collectively, the “Tax Liens”) of Harris

County, Madison County and Tarrant County (the “Texas Tax Authorities”) shall not be primed

by nor made subordinate to any liens granted to any party hereby to the extent such Tax Liens are

valid, senior, perfected, and unavoidable, and all parties’ rights to object to the priority, validity,

amount, and extent of the claims and liens asserted by the Texas Tax Authorities are fully

preserved.

          34.   Notice. The Debtors shall, within three business days of entry of this Final Order,

mail copies of a notice of entry of this Final Order by first class mail, postage prepaid, facsimile,

electronic mail or overnight mail upon (a) the U.S. Trustee; (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) Vinson & Elkins, LLP as

counsel to the Ad Hoc Group; (d) DLA Piper LLP as counsel to the Administrative Agent; (e) the

United States Attorney’s Office for the Southern District of Texas; (f) the Internal Revenue

Service; (g) the United States Securities and Exchange Commission; (h) the Environmental

Protection Agency and similar state environmental agencies for states in which the Debtors




                                                  36
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 37 of 39




conduct business; (i) the state attorneys general for states in which the Debtors conduct business;

and (j) any party that has requested notice pursuant to Bankruptcy Rule 2002.


Dated: _____________ , 2020
     Signed: November 02, 2020.

                                                 ____________________________________
                                             __________________________________________
                                                 DAVID
                                             UNITED     R. JONES
                                                     STATES  BANKRUPTCY JUDGE
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                37
10690604
       Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 38 of 39




                                   Exhibit A

                                     Budget




                                       38
10690604
                            Case 20-34966 Document 130 Filed in TXSB on 11/02/20 Page 39 of 39
MD AMERICA ENERGY
Weekly Cash Collateral Budget

($ ins 000's)

                                    Week Ending 10/17/20       10/24/20        10/31/20           11/7/20       11/14/20      11/21/20        11/28/20          12/5/20          Total


Receipts
     Oil, Gas, & NGL Receipts                  $      ‐        $    3,470 $          ‐        $            69 $      ‐        $    3,227 $         ‐        $        124     $           6,890
     Hedging Activity                                 ‐               ‐              ‐                 ‐             ‐               ‐             ‐                 ‐                     ‐
     JIB and Other Receipts                               50          ‐              ‐                 ‐                 50          ‐             ‐                 ‐                     100
     Total Receipts                                       50        3,470            ‐                     69            50        3,227           ‐                 124     $           6,990

Operating Disbursements
     Revenue Distribution Current Production         ‐                ‐            1,333              ‐              ‐              ‐            1,239               ‐                   2,572
     Suspense Distributions                          ‐              1,750            ‐                ‐              ‐              ‐              ‐                 ‐                   1,750
     Lease Operating Expenses                        356              356            360              363            363            363            360               351                 2,873
     Payroll & Benefits                                45             205              45             254              45           216              45              254                 1,108
     Office and G&A Expenses                           45               45           122                45           575              45           122                 45                1,043
     Utilities                                          5                3             23                3              5              3             23                 3                    66
     Board Fees                                      ‐                ‐              ‐                ‐              ‐              ‐              ‐                 ‐                     ‐
     Professional Services                           ‐                ‐              120                30             30             30             30                30                  270
     Total Operating Disbursements                   451            2,359          2,002              694          1,018            657          1,818               683                 9,682

Cash Flow From Operations                            (401)          1,112         (2,002)             (626)         (968)          2,570        (1,818)              (558)   $           (2,691)

Non‐Operating Disbursements
   Capital Expenditures                                   15              15             15                15            15              15            15             15                   120
   Non‐Operating Disbursements                            15              15             15                15            15              15            15             15                   120

Restructuring Disbursement
    Restructuring Professional Fees                   ‐               ‐              ‐                 ‐             ‐               ‐             ‐                3,780                3,780
    Total Restructuring Disbursements                 ‐               ‐              ‐                 ‐             ‐               ‐             ‐                3,780                3,780

Total Disbursements                                  466            2,374          2,017              709          1,033            672          1,833              4,478            13,582

Net Cash Flow                                        (416)          1,097         (2,017)             (641)         (983)          2,555        (1,833)            (4,354)   $           (6,592)

Cash on Hand
   Beginning Cash                                  18,326          17,910         19,006            16,989        16,348          15,365        17,921             16,088            18,326
   Net Cash Flow                                     (416)          1,097         (2,017)             (641)         (983)          2,555        (1,833)            (4,354)           (6,592)
   Ending Cash                                     17,910          19,006         16,989            16,348        15,365          17,921        16,088             11,734            11,734

Less: Restricted Cash ‐ CD                            250             250            250               250           250             250           250                250               250
Less: Suspense Funds at End of Month                2,700             950            950               950           950             950           950                950               950
Ending Unrestricted Cash Balance                   14,960          17,806         15,789            15,148        14,165          16,721        14,888             10,534    $       10,534

Suspense Account Activity
Balance at Beginning of Month                       2,700           2,700           950               950            950            950           950                950
Amounts Added during Month                            ‐               ‐             ‐                 ‐              ‐              ‐             ‐                  ‐
Amounts Paid during Month                             ‐            (1,750)          ‐                 ‐              ‐              ‐             ‐                  ‐
Balance at End of Month                             2,700             950           950               950            950            950           950                950
